Citation Nr: 1514717	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation based on a claim under 38 U.S.C.A § 1151 for additional disability, loss of sight, in the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned in a November 2013 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right eye condition deteriorated to the point that his sight could not be salvaged because VA was not diligent in scheduling surgery on his eye.  A May 2012 letter from a United States Senator documents a response from the VA facility in Fort Meade.  The letter explains that the VA facility director apologized for the Veteran's cancelled surgery and that the facility had instituted changes to the preoperative testing process to avoid any similar situations in the future.  Records surrounding the August 2011 surgical appointment at the VA Black Hills facility in Fort Meade are not of record, although evidence shows he had a preoperative visit on August 12 and references correspondence sent after.  Such records should be associated with the claims file.  A medical opinion is also necessary to determine if the delay of surgery from the August scheduling error caused additional disability in the right eye condition.  See 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding records from VA Black Hills in Fort Meade or any other VA facility that are pertinent to the Veteran's right eye claim.  Records from Fort Meade should include any correspondence sent to the Veteran.  If such records are unobtainable, document such, notify the Veteran, and allow him an opportunity to provide the records.

2. Then, forward the claims file to a VA optometrist, ophthalmologist, or other appropriate examiner to provide an opinion on the Veteran's right eye.  The examiner should address the following:

a. Did the fact that the Veteran was unable to have surgery on August 31, 2011, due to scheduling error, at least as likely as not cause additional disability to his right eye?

b. If so, is it at least as likely as not that the scheduling error by VA represents a failure to exercise the degree of care that would be expected of a reasonable healthcare facility in arranging for a medical procedure?

The provider should give rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




